

Exhibit 10.4
FIRST AMENDMENT TO SUBLEASE
THIS FIRST AMENDMENT TO SUBLEASE (this "First Amendment") is made as of October
1, 2013 (the “Effective Date”), by and between EXELIXIS, INC., a Delaware
corporation ("Sublandlord"), and THRESHOLD PHARMACEUTICALS, INC., a Delaware
corporation ("Subtenant").
RECITALS
A.    Sublandlord and Subtenant entered into that certain Sublease dated as of
July 25, 2011 (the "Sublease"). Pursuant to the Sublease, Subtenant subleases
certain premises consisting of approximately 28,180 rentable square feet
("Subleased Premises") in a building located at 170 Harbor Way, South San
Francisco, California. The Subleased Premises are more particularly described in
the Sublease. Capitalized terms used herein without definition shall have the
meanings defined for such terms in the Sublease.
B.     Sublandlord and Subtenant desire, subject to the terms and conditions set
forth below, to amend the Sublease to, among other things, increase the rentable
square footage subleased by Subtenant by adding to the Subleased Premises the
two rooms (the “Expansion Space”) containing 470 rentable square feet in the
aggregate that are located on the first floor of Building 170 and are designated
as “PCR Lab” on Exhibit A attached to this First Amendment.
NOW, THEREFORE, in consideration of the foregoing Recitals, which are
incorporated herein by this reference, the mutual promises and conditions
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Sublandlord and Subtenant hereby
agree as follows, as of the Effective Date:
1.
Rentable Square Footage. The Subleased Premises are expanded to include the
Expansion Space. Accordingly, the last sentence of Section 1 of the Sublease is
hereby deleted in its entirety and replaced with the following:

“The parties hereto agree to the rentable square footage of the Subleased
Premised is 28,650, and such rentable square footage, and any of the economic
terms hereof based thereon, shall not be adjusted based on further
re-measurement.”
2.
Base Rent. The base rent calculations set forth in Section 4(a) related to the
“Third Floor Subleased Premises and First floor server and waste rooms” is
hereby deleted in its entirety and replaced with the following:

“Subleased Premises other than the Vivarium Sublease Premises (24,280 RSF):
Months 1-4        $0.00/rsf/mo.        $0.00
Months 5-11        $1.65/rsf/mo.        $39,286.50
Months 12-23        $1.75/rsf/mo.        $41,667.50
Month 24        $1.80/rsf/mo.        $42,858.00
Months 25-35        $1.80/rsf/mo.        $43,704.00
Months 36-47        $1.85/rsf/mo.        $44,918.00
Months 48-59        $1.95/rsf/mo.        $47,346.00
Months 60-67        $2.00/rsf/mo.        $48,560.00”


3.
Additional Rent. The first sentence of Section 4(b) of the Sublease is hereby
deleted in its entirety and replaced with the following:

“During the Sublease Term, if Sublandlord shall be charged for additional rent
or other sums pursuant to any of the provisions of the Master Lease, including,
without limitation, “Operating Expenses”, as defined in Section 7.2 of the
Master Lease, and real property taxes, as set forth in Section 6.2 of

 
1








--------------------------------------------------------------------------------



the Master Lease, as each is incorporated herein by reference, but excepting
those sums incurred by Sublandlord as a result of Sublandlord’s breach of the
Master Lease, Subtenant shall pay, as “Additional Rent,” 100% of such additional
rent or sums that relate to the Subleased Premises, and if the same cannot be so
allocated then 40.9% of those charges that relate generally to Building 170 or
24.1% of those charges that relate generally to the Master Premises (as
applicable, “Subtenant’s Share”); provided, however, that Subtenant shall be
entitled to a proportional share of any refund of such additional rent or sums
received by Sublandlord from Master Landlord in accordance with Section 7.4 of
the Master Lease.”
4.
Map of Subleased Premises. Exhibit A to the Sublease is hereby deleted in its
entirety and replaced with the Exhibit A attached to this First Amendment.

5.
Condition of Expansion Space. On the Effective Date, Sublandlord shall deliver
possession of the Expansion Space to Subtenant in broom-clean condition with all
personal property removed. Section 3(a) of the Sublease shall apply to the
Expansion Space as if fully set forth in this First Amendment, except that
“Effective Date” is substituted for “Start Date” wherever that term appears in
such section.

6.
Miscellaneous.

a.    Sublandlord and Subtenant expressly acknowledge and agree that this First
Amendment is subject to Master Landlord’s prior written consent to this First
Amendment, on a form to be provided by Master Landlord that is reasonably
acceptable to Sublandlord and Subtenant (“Master Landlord’s Consent”).
Sublandlord shall use commercially reasonable efforts to obtain Master
Landlord’s Consent, and Subtenant agrees to cooperate in all reasonable respects
in connection therewith. If Sublandlord fails to obtain Master Landlord’s
Consent within thirty (30) days after execution of this Sublease by both
Subtenant and Sublandlord, then either Sublandlord or Subtenant may terminate
this First Amendment by giving written notice thereof to the other, and
Sublandlord shall return to Subtenant any amounts delivered by Subtenant under
this First Amendment. Neither party shall have any liability to the other for
any termination or cancellation of this First Amendment as a result of Master
Landlord’s failure or refusal to consent to this First Amendment, unless such
party by its willful act caused Master Landlord to refuse timely consent to this
First Amendment. No termination or cancellation of this First Amendment as
provided in this Section 6(a) shall terminate or cancel the Sublease. Upon any
such termination or cancellation of this First Amendment, the Sublease shall
remain in full force and effect unmodified by this First Amendment.
b.    This First Amendment is the entire agreement between the parties with
respect to the subject matter hereof and supersedes all prior and
contemporaneous oral and written agreements and discussions. This First
Amendment may be amended only by an agreement in writing, signed by the parties
hereto.
c.    This First Amendment is binding upon and shall inure to the benefit of the
parties hereto, their respective agents, employees, representatives, officers,
directors, divisions, subsidiaries, affiliates, assigns, heirs, successors in
interest and shareholders.
d.    This First Amendment may be executed in any number of counterparts, each
of which shall be deemed an original, but all of which when taken together shall
constitute one and the same instrument. The signature page of any counterpart
may be detached therefrom without impairing the legal effect of the signature(s)
thereon provided such signature page is attached to any other counterpart
identical thereto except having additional signature pages executed by other
parties to this First Amendment attached thereto.
e.    Except as amended and/or modified by this First Amendment, the Sublease is
hereby ratified and confirmed and all other terms of the Sublease shall remain
in full force and effect, unaltered and unchanged by this First Amendment. In
the event of any conflict between the provisions of this First Amendment and the
provisions of the Sublease, the provisions of this First Amendment shall
prevail.
[Signatures are on the next page.]

 
2








--------------------------------------------------------------------------------








 
3








--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this First Amendment as of
the Effective Date.
SUBLANDLORD:
EXELIXIS, INC.,
a Delaware corporation

By: /s/ Frank Karbe    


Name: Frank Karbe    

Title: EVP & CFO    


SUBTENANT:
THRESHOLD PHARMACEUTICALS, INC.,
a Delaware corporation

By: /s/ Harold E. Selick, Ph.D.    


Name: Harold E. Selick, Ph.D.    

Title: Chief Executive Officer    





 
4








--------------------------------------------------------------------------------



EXHIBIT A
MAP OF SUBLEASED PREMISES
[exhibit104image1.jpg]

 
1








--------------------------------------------------------------------------------



[exhibit104_image3.jpg]

 
2






